Exhibit 10.1

EXECUTION VERSION

THIRD AMENDMENT TO LOAN AND SECURITY AGREEMENT

THIS THIRD AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Third Amendment” or
this “Amendment”) is entered into as of August 1, 2012, by and among HERCULES
FUNDING II LLC, a Delaware limited liability company (“ Borrower”), the lenders
identified on the signature page hereof (such lenders, together with their
respective successors and assigns, are referred to hereinafter each individually
as a “Lender” and collectively as the “Lenders”), and WELLS FARGO CAPITAL
FINANCE, LLC, formerly known as Wells Fargo Foothill, LLC, a Delaware limited
liability company, as the arranger and administrative agent for the Lenders
(“Agent”), with reference to the following facts, which shall be construed as
part of this Third Amendment:

RECITALS

A. Borrower, Lenders and Agent have entered into that certain Loan and Security
Agreement dated as of August 25, 2008, as amended by that certain First
Amendment to Loan and Security Agreement dated as of April 30, 2009, and that
certain Second Amendment to Loan and Security Agreement dated as of June 20,
2011 (as amended or modified from time to time, the “Loan Agreement”), pursuant
to which Lenders and Agent are providing financial accommodations to or for the
benefit of Borrower upon the terms and conditions contained therein. Unless
otherwise defined herein, capitalized terms or matters of construction defined
or established in the Loan Agreement shall be applied herein as defined or
established therein.

B. As of the date hereof, Wells Fargo Capital Finance, LLC is the sole Lender
under the Loan Agreement.

C. Borrower has requested that Lenders and Agent agree to amend certain
provisions of the Loan Agreement, and Lenders and Agent are willing to do so to
the extent provided in, and subject to the terms and conditions of, this Third
Amendment.

AGREEMENT

NOW, THEREFORE, in consideration of the continued performance by Borrower of its
promises and obligations under the Loan Agreement and the other Loan Documents,
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, Borrower, Lenders and Agent hereby agree as
follows:

1. Ratification of Existing Loan Documents. Each of the parties acknowledges,
confirms, and ratifies the provisions of the Loan Agreement and the other Loan
Documents, which shall be unmodified and shall continue to be in full force and
effect in accordance with their terms except as expressly provided under this
Third Amendment.

2. Amendments to the Loan Agreement. The Loan Agreement is hereby amended as
follows:

 

-1-



--------------------------------------------------------------------------------

2.1 Addition of New Definitions. Section 1.1 of the Loan Agreement is amended by
adding in appropriate alphabetical order the following new definitions:

“Amortization Commencement Date” means the day immediately following the end of
the Revolving Credit Availability Period.

“Amortization Commencement Date Principal Balance” means the aggregate
outstanding principal balance of Advances as of the Amortization Commencement
Date.

“Amortization Period” means the period commencing on the Amortization
Commencement Date and ending on the earlier of (a) payment in full of the
Obligations, and (b) the Maturity Date.

“Healthcare Industry Note Receivable” means a Note Receivable due from an
Account Debtor that is a company that procures, provides and/or distributes
medical equipment, medical supplies, and health care services to providers such
as hospitals, home health care providers, and nursing homes or directly to
consumers.

“Life Sciences Industry Note Receivable” means a Note Receivable due from an
Account Debtor that is a company that researches and produces pharmaceuticals,
biotechnology, and medical devices for use in humans. The industry sub-sectors
of the life sciences industry, include, but are not limited to medical devices,
bio-pharmaceutical, drug discovery and drug delivery.

“Required Amortization Amount” means, as of any date of determination, an amount
equal to the product of (x) 1/12 multiplied by (y) the Amortization Commencement
Date Principal Balance multiplied by (z) the number of full or partial months
elapsed since the Amortization Commencement Date.

“Revolving Credit Availability Period” means the period commencing on the
Closing Date and ending on the earlier of (a) the third anniversary of the Third
Amendment Closing Date, and (b) termination pursuant to Section 9.1.

“Technology Industry Note Receivable” means a Note Receivable due from an
Account Debtor that is a company that provides products or services that require
advanced innovative technologies. The industry sub-sectors, include, but are not
limited to, computer software and hardware, networking systems, semiconductors,
semiconductor capital equipment, information technology infrastructure or
services, internet consumer and business services, telecommunications,
telecommunications equipment, media, sustainable and renewable energy
technologies and energy efficiency and monitoring technologies.

“Third Amendment” means the Third Amendment to Loan and Security Agreement,
dated as of August 1, 2012, by and among Lenders, Agent and Borrower.

“Third Amendment Closing Date” means August 1, 2012.

“Third Amendment Closing Fee” has the meaning given to such term in the Fee
Letter.

 

-2-



--------------------------------------------------------------------------------

2.2 Amendment to Definition of Eligible Notes Receivable. Section 1.1 of the
Loan Agreement is amended by deleting the existing text of clause (g) in the
definition of “Eligible Notes Receivable” and replacing it with the following
amended and restated version thereof:

(g) such Note Receivable causes the aggregate outstanding principal amount of
all Eligible Notes Receivable (i) that are Technology Industry Notes Receivable
to exceed sixty percent (60%) of the aggregate outstanding principal amount of
all Eligible Notes Receivable at such time, (ii) that are Life Sciences Industry
Notes Receivable to exceed forty percent (40%) of the aggregate outstanding
principal amount of all Eligible Notes Receivable at such time, (iii) that are
Healthcare Industry Notes Receivable to exceed forty percent (40%) of the
aggregate outstanding principal amount of all Eligible Notes Receivable at such
time, or (iv) Notes Receivable owed by Account Debtors whose business activities
fall within any other single industry, as defined by the Standard Industrial
Classification/NAIC classification (six-digit NAIC codes) then in effect, to
exceed thirty-five percent (35%) of the aggregate outstanding principal amount
of all Eligible Notes Receivable at such time; provided, that in each case only
the amount in excess of such limit shall be considered ineligible;

2.3 Further Amendment to Definition of Eligible Notes Receivable. Section 1.1 of
the Loan Agreement is amended by adding after the existing text of the
definition of “Eligible Notes Receivable” the following new paragraph:

Notwithstanding the foregoing, the percentage limitations in the foregoing
clauses (d), (e), (f), (g), (h), (k), (n), and (r) relative to the aggregate
outstanding principal amount of all Eligible Notes Receivable at such time,
shall not apply during the Amortization Period.

2.4 Amendment to Definition of Fee Letter. Section 1.1 of the Loan Agreement is
amended by deleting the existing definition of the term “Fee Letter” and
replacing it with the following amended and restated version thereof:

“Fee Letter” means that certain Second Amended and Restated Fee Letter, dated as
of the Third Amendment Closing Date, between Borrower and Agent, in form and
substance satisfactory to Agent.

2.5 Amendment to Revolver Advances. Section 2.1 of the Loan Agreement is amended
by deleting the existing text of Section 2.1(a) and replacing it with the
following amended and restated version thereof:

(a) Subjectto the terms and conditions of this Agreement, and during the
Revolving Credit Availability Period, each Lender agrees (severally, not jointly
or jointly and severally) to make advances (“Advances”) to Borrower in an amount
at any one time outstanding not to exceed such Lender’s Pro Rata Share of an
amount equal to the lesser of (i) the Maximum Revolver Amount or (ii) the
Borrowing Base.

 

-3-



--------------------------------------------------------------------------------

2.6 Amendment to Overadvances. Section 2.4 of the Loan Agreement is amended by
deleting the existing text thereof and replacing it with the following amended
and restated versions thereof:

2.4 Overadvances and Required Amortization Amount.

(a) Overadvances. If, at any time or for any reason, the amount of Obligations
(other than Bank Product Obligations) owed by Borrower to the Lender Group
pursuant to Section 2.1 is greater than any of the limitations set forth in
Section 2.1 (an “Overadvance”), Borrower immediately shall pay to Agent, in
cash, the amount of such excess, which amount shall be used by Agent to reduce
the Obligations in accordance with the priorities set forth in Section 2.3(b).
All Overadvances shall be treated as Base Rate Loans. In addition, Borrower
hereby promises to pay the Obligations (including principal, interest, fees,
costs, and expenses) in Dollars in full as and when due and payable under the
terms of this Agreement and the other Loan Documents.

(b) Required Amortization Amount. If, as of the first day of any month following
the Amortization Commencement Date, the Amortization Commencement Date Principal
Balance has not been reduced by at least the Required Amortization Amount as of
such date, then Borrower immediately shall pay to Agent, in cash, the amount of
such shortfall, which amount shall be used by Agent to reduce the outstanding
principal amount of the Amortization Commencement Date Principal Balance.

2.7 Amendment to Interest Rates. Section 2.5 of the Loan Agreement is amended by
deleting the existing text of Section 2.5(a) and replacing it with the following
amended and restated version thereof:

(a) Interest Rates. Except as provided in Section 2.5(b) below, all Obligations
(except for Bank Product Obligations) that have been charged to the Loan Account
pursuant to the terms hereof shall bear interest on the Daily Balance thereof as
follows:

(i) if the relevant Obligation is a LIBOR Rate Loan, at a per annum rate equal
to (A) the LIBOR Rate plus (B)the LIBOR Rate Margin (provided, however, that in
no case shall such per annum rate be less than four and one-quarter percent
(4.25%) at any time), and

(ii) otherwise, at a per annum rate equal to (A) the Base Rate plus (B) the Base
Rate Margin (provided, however, that in no case shall such per annum rate be
less than four and one-quarter percent (4.25%) at any time).

 

-4-



--------------------------------------------------------------------------------

2.8 Amendment to Unused Line Fee. Section 2.10 of the Loan Agreement is amended
by deleting the existing text of Section 2.10(a) and replacing it with the
following amended and restated version thereof:

(a) Unused Line Fee. On the first day of each month, Borrower shall pay an
unused line fee equal to (i) the amount by which (A) the Maximum Revolver Amount
then in effect exceeds (B) the average Daily Balance of Advances that were
outstanding during the immediately preceding month, or portion thereof during
which the Revolving Credit Availability Period was in effect, multiplied by
(ii)(A) for each payment date occurring on or before August 1, 2012, (I) if the
average Daily Balance of Advances that were outstanding during such month, or
portion thereof during which the Revolving Credit Availability Period was in
effect, was equal to or less than sixty percent (60%) of the average Maximum
Revolver Amount in effect during such month, then three-quarters of one percent
(0.75%) per annum, (II) if the average Daily Balance of Advances that were
outstanding during such month, or portion thereof during which the Revolving
Credit Availability Period was in effect, was greater than sixty percent (60%),
but equal to or less than eighty percent (80%), of the average Maximum Revolver
Amount in effect during such month, then one-half of one percent (0.50%) per
annum, and (III) if the average Daily Balance of Advances that were outstanding
during such month, or portion thereof during which the Revolving Credit
Availability Period was in effect, was greater than eighty percent (80%) of the
average Maximum Revolver Amount in effect during such month, then zero (0), and
(B) for each payment date occurring after August 1, 2012, (I) if the average
Daily Balance of Advances that were outstanding during such month, or portion
thereof during which the Revolving Credit Availability Period was in effect, was
equal to or less than fifty percent (50%) of the average Maximum Revolver Amount
in effect during such month, then one-half of one percent (0.50%) per annum,
(II) if the average Daily Balance of Advances that were outstanding during such
month, or portion thereof during which the Revolving Credit Availability Period
was in effect, was greater than fifty percent (50%), but equal to or less than
eighty percent (80%), of the average Maximum Revolver Amount in effect during
such month, then three-eighths of one percent (0.375%) per annum, and (III) if
the average Daily Balance of Advances that were outstanding during such month,
or portion thereof during which the Revolving Credit Availability Period was in
effect, was greater than eighty percent (80%) of the average Maximum Revolver
Amount in effect during such month, then zero (0).

2.9 Amendment to Maturity Date. Section 3.4 of the Loan Agreement is amended by
deleting the existing text thereof and replacing it with the following amended
and restated version thereof:

3.4 Term. This Agreement shall continue in full force and effect for a term
commencing on the Closing Date and ending one year after the Amortization
Commencement Date (the “Maturity Date”). The foregoing notwithstanding, the
Lender Group, upon the election of the Required Lenders, shall have the right to
terminate its obligations under this Agreement immediately and without notice
upon the occurrence and during the continuation of an Event of Default.

 

-5-



--------------------------------------------------------------------------------

2.10 Amendment to Early Termination by Borrower. Section 3.6 of the Loan
Agreement is amended by deleting the existing text thereof and replacing it with
the following amended and restated version thereof:

3.6 Early Termination by Borrower. Borrower has the option, at any time upon
ninety (90) days prior written notice to Agent, to terminate this Agreement by
repaying to Agent all of the Obligations in full. If Borrower has sent a notice
of termination pursuant to the provisions of this Section 3.6, then the
Commitments shall terminate and Borrower shall be obligated to repay the
Obligations in full, on the date set forth as the date of termination of this
Agreement in such notice. In the event of the termination of this Agreement and
repayment of the Obligations at any time prior to the Maturity Date, for any
other reason, including (a) termination upon the election of the Required
Lenders to terminate after the occurrence and during the continuation of an
Event of Default, (b) foreclosure by Agent or Lenders and sale of Collateral,
(c) sale of the Collateral in any Insolvency Proceeding of Borrower, or
(d) restructure, reorganization, or compromise of the Obligations by the
confirmation of a plan of reorganization or any other plan of compromise,
restructure, or arrangement in any Insolvency Proceeding of Borrower, then, in
view of the impracticability and extreme difficulty of ascertaining the actual
amount of damages to the Lender Group or profits lost by the Lender Group as a
result of such early termination, and by mutual agreement of the parties as to a
reasonable estimation and calculation of the lost profits or damages of the
Lender Group, Borrower shall pay to Agent, in cash, for the ratable benefit of
Lenders, the Applicable Prepayment Premium, if any, determined as of such date.
For purposes of this Agreement, “Applicable Prepayment Premium” means, as of any
date of determination, an amount equal to (a) during the period starting on the
Third Amendment Closing Date and ending on the day immediately preceding the
first anniversary of the Third Amendment Closing Date, three percent
(3.00%) multiplied by the Maximum Revolver Amount on such date, (b) during the
period starting on the first anniversary of the Third Amendment Closing Date and
ending on the day immediately preceding the second anniversary of the Third
Amendment Closing Date, two percent (2.00%) multiplied by the Maximum Revolver
Amount on such date, (c) during the period starting on the second anniversary of
the Third Amendment Closing Date and ending on the day immediately preceding the
same date in the sixth month after the second anniversary of the Third Amendment
Closing Date, one percent (1.00%) multiplied by the Maximum Revolver Amount on
such date, and (d) thereafter, zero dollars ($0.00).

2.11 Amendment to Financial Covenant Regarding Minimum Tangible Net Worth of
HTGC. Section 7.16 of the Loan Agreement is amended by deleting the existing
text of Section 7.16(c) and replacing it with the following amended and restated
version thereof:

(c) Minimum Tangible Net Worth of HTGC. Permit HTGC, on a consolidated basis
with its Subsidiaries, to fail to maintain as of the end of each of its fiscal
quarters a sum of (i) Tangible Net Worth, plus (ii) Subordinated Debt, that is
greater than or equal to the sum of (A) $362,000,000, plus (B) ninety percent
(90%) of the cumulative amount of equity raised by HTGC after June 30, 2012.

 

-6-



--------------------------------------------------------------------------------

2.12 Amendment to Lenders’ Rights and Remedies. Section 9.1 of the Loan
Agreement is amended by deleting the existing text of Section 9.1(b) and
replacing it with the following amended and restated version thereof:

(b) declare the Revolving Credit Availability Period and the Commitments
terminated, whereupon the Revolving Credit Availability Period and the
Commitments shall immediately be terminated together with any obligation of any
Lender to advance money or extend credit to or for the benefit of Borrower under
this Agreement, under any of the Loan Documents, or under any other agreement
between Borrower and the Lender Group;

2.13 Further Amendment to Lenders’ Rights and Remedies. Section 9.1 of the Loan
Agreement is further amended by deleting the last paragraph thereof and
replacing it with the following amended and restated version thereof:

The foregoing to the contrary notwithstanding, upon the occurrence of any Event
of Default described in Section 8.4 or Section 8.5, in addition to the remedies
set forth above, without any notice to Borrower or any other Person or any act
by the Lender Group, the Revolving Credit Availability Period and the
Commitments shall automatically terminate and the Obligations (other than Bank
Product Obligations), inclusive of all accrued and unpaid interest thereon and
all fees and all other amounts due under this Agreement and the other Loan
Documents, shall automatically and immediately become due and payable and
Borrower shall be obligated to repay all of such Obligations in full, without
presentment, demand, protest, or notice of any kind, all of which are expressly
waived by Borrower.

2.14 Amendment to Amendments and Waivers. Section 15.1 of the Loan Agreement is
amended by deleting the existing text of Section 15.1(j) and replacing it with
the following amended and restated version thereof:

(j) change the definitions of Borrowing Base, Eligible Note Receivables, Maximum
Revolver Amount, Amortization Commencement Date, Amortization Commencement Date
Principal Balance, Amortization Period, Required Amortization Amount or
Revolving Credit Availability Period;

3. Conditions Precedent. Notwithstanding any other provision of this Third
Amendment, this Third Amendment shall be of no force or effect, and Lenders and
Agent shall not have any obligations hereunder, unless and until each of the
following conditions have been satisfied:

3.1 Receipt of Executed Third Amendment. Agent shall have received this Third
Amendment, duly executed by Borrower, each Lender, and Agent;

3.2 Receipt of Executed Second Amended and Restated Fee Letter. Agent shall have
received the Fee Letter, duly executed by Borrower and Agent;

3.3 Payment of Third Amendment Closing Fee. Agent shall have received from
Borrower payment of the Third Amendment Closing Fee;

3.4 Secretary’s Certificate. Agent shall have received a certificate from the
Secretary of Borrower attesting to (a) the resolutions of Borrower’s Board of
Directors (i) authorizing Borrower’s execution, delivery, and performance of
this Third Amendment, the Fee Letter, and all other Loan Documents executed in
connection therewith to which Borrower is a party, and (ii) authorizing specific
officers of Borrower to execute the same, and (b) the incumbency and signatures
of such specific officers of Borrower; and

 

-7-



--------------------------------------------------------------------------------

3.5 Closing Certificate. Agent shall have received a certificate from the chief
financial officer and chief executive officer of Borrower, certifying as to (a)
the truth and accuracy of the representations and warranties of Borrower
contained in Section 5 of the Loan Agreement as amended by this Third Amendment,
(b) the absence of any Defaults or Events of Default, and (c) that after giving
effect to the incurrence of Indebtedness under the Loan Agreement and the other
transactions contemplated by the Loan Agreement as amended by this Third
Amendment, Borrower is Solvent.

4. Representations and Warranties regarding Loan Agreement. Borrower hereby
represents and warrants that the representations and warranties contained in the
Loan Agreement were true and correct in all material respects when made and,
except to the extent that (a) a particular representation or warranty by its
terms expressly applies only to an earlier date, or (b) Borrower has previously
advised Agent in writing as contemplated under the Loan Agreement, are true and
correct in all material respects as of the date hereof. Borrower hereby further
represents and warrants that no event has occurred and is continuing, or would
result from the transactions contemplated under this Third Amendment, that
constitutes or would constitute a Default or an Event of Default.

5. Miscellaneous.

5.1 Headings. The various headings of this Third Amendment are inserted for
convenience of reference only and shall not affect the meaning or interpretation
of this Third Amendment or any provisions hereof.

5.2 Counterparts. This Third Amendment may be executed by the parties hereto in
several counterparts, each of which shall be deemed to be an original and all of
which together shall be deemed to be one and the same instrument. Delivery of an
executed counterpart of a signature page to this Third Amendment by either
(i) facsimile transmission or (ii) electronic transmission in either Tagged
Image Format Files (TIFF) or Portable Document Format (PDF), shall be effective
as delivery of a manually executed counterpart thereof.

5.3 Interpretation. No provision of this Third Amendment shall be construed
against or interpreted to the disadvantage of any party hereto by any court or
other governmental or judicial authority by reason of such party’s having or
being deemed to have structured, drafted or dictated such provision.

5.4 Complete Agreement. This Third Amendment constitutes the complete agreement
between the parties with respect to the subject matter hereof, and supersedes
any prior written or oral agreements, writings, communications or understandings
of the parties with respect thereto.

 

-8-



--------------------------------------------------------------------------------

5.5 GOVERNING LAW. THIS THIRD AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS MADE AND PERFORMED IN SUCH STATE, WITHOUT REGARD TO THE PRINCIPLES
THEREOF REGARDING CONFLICT OF LAWS.

5.6 Effect. Upon the effectiveness of this Third Amendment, each reference in
the Loan Agreement to “this Agreement,” “hereunder,” “hereof” or words of like
import shall mean and be a reference to the Loan Agreement as amended hereby and
each reference in the other Loan Documents to the Loan Agreement, “thereunder,”
“thereof,” or words of like import shall mean and be a reference to the Loan
Agreement as amended hereby.

5.7 Conflict of Terms. In the event of any inconsistency between the provisions
of this Third Amendment and any provision of the Loan Agreement, the terms and
provisions of this Third Amendment shall govern and control.

5.8 No Novation or Waiver. Except as specifically set forth in this Third
Amendment, the execution, delivery and effectiveness of this Third Amendment
shall not (a) limit, impair, constitute a waiver by, or otherwise affect any
right, power or remedy of, Agent or Lenders under the Loan Agreement or any
other Loan Document, (b) constitute a waiver of any provision in the Loan
Agreement or in any of the other Loan Documents or of any Default or Event of
Default that may have occurred and be continuing, or (c) alter, modify, amend or
in any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Loan Agreement or in any of the other Loan
Documents, all of which are ratified and affirmed in all respects and shall
continue in full force and effect.

[SIGNATURE PAGE FOLLOWS]

 

-9-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Third Amendment to
Loan and Security Agreement as of the day and year first above written.

 

HERCULES FUNDING II LLC,

a Delaware limited liability company, as Borrower

By:  

/s/ Jessica Baron

Name:   Jessica Baron Title:   Chief Financial Officer

WELLS FARGO CAPITAL FINANCE, LLC,

formerly known as Wells Fargo Foothill, LLC,a Delaware limited liability
company,as Agent and a Lender

By:  

/s/ Aharon Tarnavsky

Name:   Aharon Tarnavsky Title:   Vice President

 

-10-